Appeal brings for review judgment of conviction of the offense of breaking and entering a room with intent to commit a misdemeanor, to-wit petit larceny, and of the offense of petit larceny.
Only two questions are presented. The first challenges the sufficiency of the evidence and the second challenges the correctness of the instructions given by the Court to the jury. *Page 433 
The transcript has been examined and the evidence found sufficient. No reversible error is found in the instructions given the jury and an examination of the entire record discloses no reversible error.
Judgment affirmed.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD, and ADAMS, JJ., concur.